Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 04/27/2022 for Application No. 17/683,906.  Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 04/27/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “and/or” in line 3 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. If applicant intends to present the claimed arrangement, the Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12 and 14 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Wolfgang et al. (DE 10-2020006869 A1, machine translation).
Regarding claim 1, Wolfgang discloses a hybrid drive unit (see at least Fig. 1, i.e., drive axle 10), comprising: 
an electric motor (22), 
an axle differential (56) for connection with a further motor (48), 
a first axle half shaft (18) and a second axle half shaft (20) connected to the axle differential (56), 
a first clutching device (32) and a second clutching device (34), 
wherein the electric motor (22) is selectively drivingly engagable with the first axle half shaft (18) via the first clutching device (32) and with the second axle half shaft (20) via the second clutching device (34).  

Regarding claim 2, Wolfgang discloses the hybrid drive unit of claim 1, further comprising 
a transmission shaft (30) arranged in parallel to the first axle half shaft (18) and the second axle half shaft (20), wherein the electric motor (22) is selectively drivingly engagable with the first axle half shaft (18) via the transmission shaft (30) and the first clutching device (32), and with the second axle half shaft (20) via the transmission shaft (30) and the second clutching device (34).  

Regarding claim 7, Wolfgang discloses the hybrid drive unit according to claim 2, wherein the electric motor (22) is selectively drivingly engagable with the first axle half shaft (18) via a first transmission gear (42) disposed on the transmission shaft (30) and a first axle gear (40) disposed on the first axle half shaft (18), and wherein the electric motor (22) is selectively drivingly engagable with the second axle half shaft (20) via a second transmission gear (46) disposed on the transmission shaft (30) and a second axle gear (44) disposed on the second axle half shaft (20).  

Regarding claim 8, Wolfgang discloses the hybrid drive unit according to claim 7, wherein the first transmission gear (42) is in mesh with the first axle gear (40) and the second transmission gear (46) is in mesh with the second axle gear (44).  

Regarding claim 9, Wolfgang discloses the hybrid drive unit according to claim 7, wherein the first clutching device (32) is configured to selectively drivingly engage the first transmission gear (42) with the transmission shaft (30) or to selectively drivingly engage the first axle gear (40) with the first axle half shaft (18); and/or 
wherein the second clutching device (34) is configured to selectively drivingly engage the second transmission gear (46) with the transmission shaft (30) or to selectively drivingly engage the second axle gear with the second axle half shaft.  

Regarding claim 10, Wolfgang discloses the hybrid drive unit according to claim 1, wherein the first axle half shaft (18) and the second axle half shaft (20) are coaxially aligned.  

Regarding claim 11, Wolfgang discloses the hybrid drive unit according to claim 1, further comprising a first vehicle wheel mounted on and coaxially aligned with the first axle half shaft (18), and a second vehicle wheel mounted on and coaxially aligned with the second axle half shaft (20).  

Regarding claim 12, Wolfgang discloses the hybrid drive unit according to claim 1, wherein the electric motor (22) comprises a rotor (26) coaxially aligned with or arranged in parallel to the first axle half shaft (18).  

Regarding claim 14, Wolfgang discloses the hybrid drive unit according to claim 1, further comprising the further motor (48) such as a combustion engine, wherein the further motor (48) is configured to drive the first axle half shaft (18) and the second axle half shaft (20) via the axle differential (56).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang as applied to claims 1-2 above, and further in view of Yamamoto et al (US 2021/0107443 A1).
Regarding claim 3, Wolfgang discloses the hybrid drive unit according to claim 1, but does not disclose a controller configured to control the first clutching device and the second clutching device independently of one another but does not disclose a controller.
Yamamoto discloses a vehicle drive device includes two clutches 43, 44 and a control device 7 controls each clutch independently by first and second pressing mechanisms 45 and 46. See at least Figure 2 and paragraph [0064].
 It would have obvious to an ordinary skill in the art before the effective filing date of the invention for Wolfgang to have a controller to operate the first and second clutching devices as taught by Yamamoto in order to shift from one gear to another for multiple speeds.  

Regarding claim 6, the modified drive unit of Wolfgang and Yamamoto discloses the hybrid drive unit according to claim 3, wherein the controller is configured to control the first clutching device and the second clutching device based on at least one of: 
a vehicle torque request, a vehicle speed request, and a steering angle (Yamamoto, paragraph [0064], i.e., the control device 7 controls the clutches 43, and 44 to provide a maximum torque).
 It would have obvious to an ordinary skill in the art before the effective filing date of the invention for the modified device to have a controller to control the first and second clutching devices based on a vehicle speed/ratio/torque request as taught by Yamamoto in order to provide a maximum of torque through the clutches.  See at least Fig. 4 and paragraph [0064].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang as applied above.
Wolfgang discloses a method for a hybrid drive unit having an electric motor (22), an axle differential (56) for connection with a further motor (48), a first axle half shaft (18) and a second axle half shaft (20) connected to the axle differential (56), and a first clutching device (32), a second clutching device (34), the method comprising: 
controlling the first clutching device (32) and the second clutching device (34) independently of one another, including selectively drivingly engaging the first axle half shaft (18) via the first clutching device (32) and with the second axle half shaft (20) via the second clutching device (34).  
Wolfgang discloses all the structural limitations recited but does not disclose a method for controlling the clutching devices. 
It would have obvious to an ordinary skill in the art before the effective filing date of the invention for Wolfgang to have the first and second clutching devices operated under an open/close condition in order to change from one gear to another.  Since, the elements of the prior arts are capable of performing the functions or can be used as the claimed functions in the instant claim. Thus the claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art. See MPEP §2114.

Allowable Subject Matter
Claims 4-5, 12-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record fails to disclose or render obvious a hybrid drive unit having the combination features recited in the base claims, and particularly the limitations required by the claim. 
Regarding claim 12, the prior art of record fails to disclose or render obvious a hybrid drive unit having the combination features recited in claim 1, and particularly the limitations required by the claim. 
Regarding claim 16, the prior art of record fails to disclose or render obvious a hybrid drive unit having the combination features recited in claim 15, and particularly the limitations required by the claim. 
The closest prior art reference is Wolfgang, see the detailed rejection appears above. 
Claims 5, 13 and 17-20 are allowable as being dependent upon the allowable base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flaxman (US 2020/0331526 A1) discloses drive configurations for ski steered vehicles, see Figures 1, 4 and 6-10;
Shimizu (US 2019/0389305 A1) discloses a control device of four-wheel drive vehicle, see Figures 1 and 3-6; and
Baasch et al. (US 2006/0260897 A1) discloses an apparatus for the adjustment capability of two frictional shifting components, see Figures 1-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659